Citation Nr: 1521994	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  

This appeal originally came to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In September 2012, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The September 2012 denial was vacated and remanded by the Court in a May 2013 Court Order, in accordance with a May 2013 Joint Motion for an Order to Remand the Board Decision, for additional development, to include adjudication of the issue of entitlement to a TDIU.  

In May 2014, the Board of Veterans' Appeals (Board) remanded the issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to a TDIU to the RO to obtain any Social Security Administration (SSA) records, any Vocational Rehabilitation folder, any additional VA treatment records, and a current evaluation of the Veteran's PTSD and employability.  It was subsequently determined that the Veteran had not been granted SSA disability benefits and that there was no Vocational Rehabilitation folder.  Additional VA treatment records and VA psychiatric evaluations and opinions were added to the record later in 2014.

Consequently, there has been substantial compliance with the May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).



FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; it has not resulted in symptomatology indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The competent evidence of record does not demonstrate that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  The RO sent the Veteran a letter in June 2013, prior to adjudication, which informed him of the requirements needed to establish entitlement to TDIU.

The December 2008 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the December 2008 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the Veteran's service-connected PTSD and his employability were obtained in 2013 and 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  
Analysis of the Claims

Increased Rating Claim

The Veteran has contended that his PTSD is more severe than currently rated.

Service connection was granted for PTSD by rating decision in April 2003, and a 50 percent rating was assigned effective from November 13, 2001.  A claim for increase was received by VA from the Veteran in September 2008.  The claim was denied by rating decision in February 2009, and the Veteran timely appealed.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130 (2014).

A 30 percent rating is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent. events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment records for June 2008 reveal a diagnosis of depression related to pain, now resolved, with a GAF score of 65.

The Veteran complained on VA psychiatric evaluation in January 2009 of nightmares, insomnia, a dislike of crowds, an exaggerated startle response, hypervigilance, impaired concentration, memory problems, increased anger, and some symptoms of depression.  He had been married for 27 years and divorced for 10 years.  He indicated that he had retired from work after many years at the company because he could not get along with his boss.  On mental status examination, his mood was depressed, anxious, and guarded; his affect was blunted and nearly flat.  The diagnosis was PTSD with depressive features.  His GAF score was 45.  

December 2012 VA treatment records reveal complaints of some insomnia and depression.  The Veteran was living with his son and grandchildren and reported good support from them.  The assessments were PTSD, prolonged, chronic; depression, not otherwise specified; and alcohol abuse.  His GAF score was 40.  The Veteran reported later in December 2012 that he was falling asleep much more easily and waking less often during the night.

When evaluated by VA in March 2013, it was reported that the Veteran continued to have good relations with his family.  He was able to socialize with his neighbors, and he went bowling with his friends.  He had worked for Pillsbury/Cargill for 30 years and had retired four years earlier.  The Veteran's PTSD symptoms included anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He did not show acute distress, panic, loosening of associations, a thought disorder, obsessional thinking, delusions, disorientation, or problems with recall or attention.  The GAF score was 65.  The examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that this was a case in which the Veteran's symptoms are controlled by medication.  The examiner concluded that the Veteran's PTSD did not render him unable to secure or maintain substantially gainful physical and/or sedentary employment.  

It was reported on VA psychiatric evaluation in April 2014 that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals that interfere with routine activities, an inability to establish and maintain effective relationships, nightmares with agitation and physical acting out, hypervigilance, and flashbacks.  He was taking medications for his PTSD and to help him sleep.  He was not receiving outpatient mental health treatment.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

The diagnoses on VA psychiatric evaluation in October 2014 were PTSD and alcohol use disorder, moderate.  On mental status evaluation, the Veteran was fully oriented with good hygiene.  His thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  He reported no history of obsessive or ritualistic behaviors.  His affect was dysthymic with a constricted range.  He drank alcohol on a daily basis, and he said that he used alcohol to help him sleep.  It was noted that the Veteran did not describe any significant changes in severity or frequency of symptoms or functional impairment since his VA evaluation in March 2013.  The examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that this was a case in which the Veteran's symptoms are controlled by medication.  The VA examiner concluded in October 2014 that, based on the Veteran's reported symptoms, his records, and a review of the psychological literature, there was no evidence to suggest that the Veteran's PTSD symptoms would render him unable to secure or follow a substantially gainful occupation.  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

A rating in excess of 50 percent is not warranted in this case because impairment due to PTSD was reported to cause either occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating under Diagnostic Code 9411, or to cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, which warrants a 10 percent rating.  Although the Veteran's GAF score was 45 in January 2009 and 40 in December 2012, it was 65 in June 2008 and March 2013.  

The only psychiatric symptom reported on VA psychiatric evaluation that is clearly indicative of a 70 percent rating was the notation in April 2014 of obsessional rituals which interfere with routine activities.  However, it was noted in October 2014 that he did not report a history of obsessive or ritualistic behaviors.  In fact, he was described in October 2014 as being fully oriented with good hygiene; as showing thought processes that were logical and goal-directed; and as failing to show any evidence of hallucinations or delusions.  While there is a notation in April 2014 of an inability to establish and maintain effective relationships, which is listed under the symptoms for a 70 percent rating, it was also noted on this evaluation that the Veteran had difficulty in establishing and maintaining effective work and social relationships, which is a symptom indicative of a 50 percent rating.  Consequently, it is unclear whether the Veteran's PTSD symptomatology involves difficulty establishing effective relationships or an inability to establish these relationships.  Based on the above, the evidence does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran's statements have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  His lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating at any time during the rating period, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule for 
service-connected PTSD, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2012).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to this 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
TDIU Claim

The Veteran has asserted that his PTSD prevents him from obtaining and maintaining substantially gainful employment.  VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the record reflects that the Veteran has his high school GED.  He reported having worked for Cargill for over 30 years; he last worked full-time in the late 1990's.  Service connection is currently in effect for PTSD, evaluated as 50 percent disabling.  Therefore, his service-connected disorder does not meet the percentage standards for consideration of TDIU rating under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have jurisdiction to assign such an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

As noted above, the Veteran has a high school GED and last worked full-time in the late 1990s.  The Board finds that the preponderance of the evidence does not support a finding that the Veteran's service-connected disability renders him unable to obtain and maintain substantially gainful employment due to his PTSD.  It was noted in July 2013 that the Veteran's PTSD was not severe enough to render him unable to secure or maintain substantially gainful physical or sedentary employment.  As reported above, the examiner concluded in October 2014 that, based on the Veteran's reported symptoms, his records, and a review of the psychological literature, there was no evidence to suggest that the Veteran's PTSD symptoms would render him unable to secure or follow a substantially gainful occupation.  The Board therefore finds that any referral of this matter under the provisions of 38 C.F.R. § 4.16(b) is not necessary or appropriate at this point.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence shows that the Veteran does not meet the threshold criteria for award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


